HENRIOD, Justice.
On September 9, 1971, the Clerk of this Court wrote to respondents’ attorneys advising that their brief was due June 6, 1971, but had not been received. They replied on September 13, 1971, -stating that *304the facts in this case, except for the names of the parties, were identical to those in Kellch v. Western Minerals, 26 Utah 2d 42, 484 P.2d 726 (May, 1971), and that upon a reversal of the trial court, the matter would be moot. Consequently we hold that the decision in the Kellch case, supra, written by Mr. Justice Tuckett, is dispositive of the case here.
CALLISTER, C. J., and TUCKETT, ELLETT and CROCKETT, JJ., concur.